Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, corrected Specification and Drawings, IDS filed on Sept. 1, 2022, and response filed Dec. 2, 2022 have been received and entered into the case. 

Status of the Claims 
	Claims 1, 6, 11, 12, 14, 15, 20, 23, 35, 36, 39, 40, 42-52, and 55-57 are currently pending.
Claims 1, 6, 11, 15, 20 and 23 are amended.
	Claims 35, 36, 39, 40, 42-52, and 55-57 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 2-5, 7-10, 13, 16-19, 21, 22, 24-34, 37, 38, 41, 53-54 and 58-64 are cancelled.
	Claims 1, 6, 11, 12, 14, 15, 20 and 23 have been considered on the merits. 

Drawing Objections
	The drawing objections are withdrawn due to amendment.

Specification Objections
	Specification objections are withdrawn due to amendment.

Claim Objections
	The claim objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 112
New claim rejections under 35 USC § 112, (a) or first paragraph (pre-AIA ) have been added to address the claim amendments.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 6, 11, 12, 14, 15, 20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  Claim 1 recites a limitation of “wherein the RPE, RGC and PR cells are configured to form a central core after implantation”.  The specification describes “the RPE, RGC and PR cells are configured to form a central core of retinal pigmented epithelial (RPE) cells, and, moving radially outward from the RPE cell core, a layer of retinal ganglion cells (RGCs), a layer of second-order retinal neurons (corresponding to the inner nuclear layer of the mature retina), a layer of photoreceptor (PR) cells, and an outer layer of RPE cells (0329 of published application).  A similar description of the RPE, RGC and PR cells are configured to form a central core is found in 0336 of the published application.  However, there does not appear to be any description of the cells forming a central core after being implanted.  
Claims 6, 11, 12, 14, 15, 20 and 23 depend from claim 1 and, therefore, must also be rejected under 35 U.S.C. § 112, first paragraph.
This is a new matter rejection.


The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 11, 12, 14, 15, 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “wherein the RPE, RGC and PR cells are configured to form a central core after implantation”, renders the claim and its dependents indefinite, since the phrase, “configured to” implies steps must occur to meet the limitation.  However, no steps are recited making the claim indefinite in scope.  For the sake of compact prosecution, the claim will be interpreted to mean that after the RPE, RGC and/or PR cells are implanted the form a central core. 
All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under USC 112 for the reasons set forth above.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to amendment.  New claim rejections under 35 USC § 102 have been added to address the claim amendments.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 11, 14, 15 and 23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chiou et al. (US 2012/0009159 A1).
With respect to claim 1, Chiou teaches treating a retinal defect or disorder by administering a retinal cell implant (retinal tissue graft) (0002 and 0005).  With respect to claim 1, Chiou teaches the retinal cell implant (retinal tissue graft) comprises retinal pigmented epithelial (RPE) cells and photoreceptor cells where the cells are derived from pluripotent stem cells (0006-0007).  With respect to claim 1, Chiou teaches the implant where the cells are grown in multiple layers (would form a central core after implantation, since the cells are prearranged in layers before implantation) (0006-0010 and Fig. 9).
With respect to claim 11, Chiou teaches the cells are grown on a substrate suitable for implantation (biocompatible scaffold and would be understood to form a patch) (0024-0025).  With respect to claims 14 and 15, Chiou teaches the cells secrete pigment epithelium-derived factor (PEDF) (0006 and 0008).  With respect to claim 23, Chiou teaches the retinal tissue graft is administered subretinally (0192) (0014, 0020, and 0047). 
Therefore, the reference anticipates the claimed subject matter.   


Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 11, 12, 14, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou et al. (US 2012/0009159 A1) in view of Humayun et al. (US 2012/0009159 A1) (ref. of record).
With respect to claim 1, Chiou teaches treating a retinal defect or disorder by administering a retinal cell implant (retinal tissue graft) (0002 and 0005).  With respect to claim 1, Chiou teaches the retinal cell implant (retinal tissue graft) comprises retinal pigmented epithelial (RPE) cells and photoreceptor cells where the cells are derived from pluripotent stem cells (0006-0007).  With respect to claim 1, Chiou teaches the implant where the cells are grown in multiple layers (would form a central core after implantation, since the cells are prearranged in layers before implantation) (0006-0010 and Fig. 9).
With respect to claim 11, Chiou teaches the cells are grown on a substrate suitable for implantation (biocompatible scaffold and would be understood to form a patch) (0024-0025).  With respect to claims 14 and 15, Chiou teaches the cells secrete pigment epithelium-derived factor (PEDF) (0006 and 0008).  With respect to claim 23, Chiou teaches the retinal tissue graft is administered subretinally (0192) (0014, 0020, and 0047). 
Chiou does not teach the method where the tissue graft includes second-order retinal neurons as recited in claim 1 or where the tissue graft includes retinal ganglion cells as recited in claim 6.  However, Humayun teaches the retinal tissue graft comprising RPE cells, photoreceptor cells and retinal ganglion cells (0033) and that the wye contains interneurons (second-order retinal neurons).  In further support, Chiou teaches the implant containing various retinal cells to form a multilayered retinal cell implant with more potential for successful retinal repair (0006).   Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have bee motivated to modify the method of Chiou to include additional known cells types found in the retina such as second-order retinal neurons and retinal ganglion cells in the retinal tissue graft for the benefit of producing an implant that closely resembles the natural tissue.  It would have been obvious to one of ordinary skill to modify the method of Chiou to include second-order retinal neurons and retinal ganglion cells in the retinal tissue graft, since these where known cells types found in the retina as taught by Humayun.  Furthermore, one of ordinary skill would have had a reasonable expectation of success in modifying the method of Chiou to include second-order retinal neurons and retinal ganglion cells in the retinal tissue graft, since Humayun teaches these cells are found in retinal tissue and Chiou teaches including multiple cell types in the implant or graft. 
Chiou is silent with respect to the number of photoreceptors present in the implant or graft and does not teach the method where the retinal tissue graft contains 10,000-100,000 photoreceptor cells as recited in claim 12.  However, Humayun teaches a similar method of teaches treating a retinal degenerative disease by administering a retinal tissue graft (0022) where the number of cells delivered can range from 10,000 to 100,000 cells (0172).  Although Humayun does not teach the ranges recited in claim 12 for the photoreceptor cells, specifically, in the retinal graft, it would have been obvious to one of ordinary skill in the art that these cell ranges could be applied to photoreceptor cells in the retinal tissue graft, since Chiou and Humayun teaches the graft including photoreceptor cells.  Furthermore, one of ordinary skill in the art would recognize that the number of cells in the retinal tissue graft is a result effective variable and that the number of cells in the retinal tissue graft would be matter of routine optimization depending on such factors such as the size of graft and the other cells included in the graft.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chiou in view of Humayun (as applied to claims 1, 6, 11, 12, 14, 15 and 23 above), and further in view of  Sodhi et al. (Survey of Ophthalmology, 2008) (ref. of record).
The teachings of Chiou and Humayun can be found in the previous rejection above. 
Neither Chiou or Humayun teach the method where the ocular pressure is modulated before, during, and/or after the administration of the retinal tissue as recited in claim 20.  However, Sodhi teaches a method of reattaching retina where injection of fluid or and gases aid in the reattachment and are used to re-establish intraocular volume and mechanically flatten the detached retina and following par plana surgical approach (pg. 58 Col. 1 para. 2 and pg. 59 Col. 2 para. 2).  One of ordinary skill in the art would understand that the injection of fluid or gas into the eye would modulate the ocular pressure.  In further support, Humayun teaches a par plana surgical approach is used for implantation (0174).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Chiou to include modulating the ocular pressure before, during and/or after the administration of the retinal tissue, for the benefit of flattening the graft after transplanting it and maintaining the intraocular volume.  It would have been obvious to one of ordinary skill in the art to incorporate well-known surgical procedures for repairing retinal tissue when administering a retinal graft as taught in Chiou and modify the method of Chiou to include the modulating of the ocular pressure as taught by Sodhi.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Chiou to include modulating the ocular pressure before, during and/or after the administration of the retinal tissue, since modulating the ocular pressure by injection of fluid and gases during retinal operations was well-known as disclosed by Sodhi.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Dec. 2, 2022 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. § 102 and 103, Applicant argues that Humayun does not teach the method as currently claimed and does not teach the limitations of the graft having one or more of retinal pigmented epithelial (RPE) cells, retinal ganglion cells (RGCs), second-order retinal neurons and photoreceptor (PR) cells where the RPE, RGC and PR cells are configured to form a central core after implantation.  The Applicant’s amendments limiting claim 1 necessitated the withdrawal of previous rejections.  Applicant’s arguments are drawn to Humayun failing to teach this new limitation.  However, this new limitation is addressed in the new rejection. 
With respect to the rejections under 35 U.S.C. § 103, Applicant argues that Sodhi does not remedy the deficiencies of Humayun. However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Humayun were not found to be persuasive as explained above.  

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632